Citation Nr: 1440119	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-45 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 70 percent for a psychiatric disorder, to include anxiety disorder.

3.  Entitlement to service connection for heart disease.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2009 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran and his spouse testified before the Board in December 2013 with respect to the issue of entitlement to service connection for an acquired psychiatric disorder and the transcript is of record.

The issue of entitlement to service connection for a back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The initial rating issue of the Veteran's psychiatric disability along with the issue seeking entitlement to service connection for heart disease and the issue seeking to reopen a claim of entitlement to service connection right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, but after the matter had already been certified to the Board, the RO issued a rating decision granting entitlement to service connection for an acquired psychiatric disorder, assigning an initial 70 percent rating. 


CONCLUSION OF LAW

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is dismissed as moot.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

The Veteran perfected an appeal seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in November 2010 and the matter was certified to the Board in November 2010.

While on appeal status, the RO continued to develop and ultimately granted the Veteran's claim awarding service connection for a psychiatric disability in an April 2014 rating decision and granting entitlement to service connection for an anxiety disorder also claimed as PTSD.  Accordingly, the appeal is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).




ORDER

The appeal seeking entitlement to service connection for an acquired psychiatric disorder is dismissed.


REMAND

An April 2014 rating decision, in pertinent part, granted service connection for a psychiatric disability, assigning a 70 percent initial rating, and denied a claim for service connection for heart disease and also reopened, but denied a claim seeking entitlement to service connection for right ear hearing loss. In June 2014, the Veteran's representative filed a notice of disagreement ("NOD") with all issues decided in the April 2014 rating decision.  Accordingly, the claims must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, these claims are remanded for the following:

Provide the Veteran and his representative a statement of the case as to the issues of entitlement to an initial rating greater than 70 percent for a psychiatric disorder, to include anxiety disorder, entitlement to service connection for heart disease, and whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for right ear hearing loss and, if so, whether service connection is warranted.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board. If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of these claims. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until further notice is obtained.  

The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


